Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 1 of 65




                                     No. 21-1161

   UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

 __________________________________________________________________

                            KEVIN O’ROURKE, et al.,

                                Plaintiffs-Appellants,

                                         vs.

                  DOMINION VOTING SYSTEMS, INC., et al.,

                               Defendants-Appellees.


 __________________________________________________________________

   On Appeal from the United States District Court for the District of Colorado
                        Civil Action No. 1:20-cv-3747
                   U.S. Magistrate Judge N. Reid Neureiter
 __________________________________________________________________

                   APPELLANTS’ OPENING BRIEF
 __________________________________________________________________


 Gary D. Fielder, Esq.
 1444 Stuart St.
 Denver, CO 80204
 (p) 303-650-1505
 gary@fielderlaw.net

 Counsel for Plaintiffs-Appellants




                                          i
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 2 of 65




                               TABLE OF CONTENTS

 TABLE OF CONTENTS………………………………………………………….. i

 TABLE OF AUTHORITIES ……………………………………………………… i

 INTRODUCTION…………………………………………………………………. 1

 STATEMENT OF JURISDICTION………………………………………………. 1

 ISSUES PRESENTED…………………………………………………………….. 1

 STATEMENT OF THE CASE

       I.     Historical Background……………………………………………….. 2

       II.    Statement of Facts……………………………………………............. 7

       III.   Procedural History………………………………………………….. 20

 SUMMARY OF ARGUMENT…………………………………………………... 23

 ARGUMENT…………………………………………………………………….. 24

       I.     The Plaintiffs have Article III standing ……………………………. 24

              A.   Standard of Review...................................................................24

              B.   Standing……………………………………………………… 24

              C.   Injury in Fact………………………………………………….25

              D.   A Constitutional Infringement is an Injury in Fact………….. 30

              E.   Causation…………………………………………………….. 33

              F.   Redressability………………………………………………... 34


                                                ii
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 3 of 65




              G.   Plaintiffs Are Only in the Pleading Stage…………………… 34

       II.    The District Court Erred by Dismissing the Plaintiffs’
              Complaint for Lack of Subject Matter Jurisdiction………………… 37

              A.   Standard of Review...................................................................37

              B.   Lack of Subject Matter Jurisdiction…………………………. .37

              C.   Accepting Well Plead Facts as True………………………… .39

              D.   The Cases Relied Upon By the District Court Are Not
                   Determinative Regarding the Standing of the Plaintiffs…….. .41

       III.   The District Court Erred by Denying the Plaintiffs’ Motion
              To Amend Their Complaint as Futile ……………………………… 50

              A.   Standard of Review...................................................................50

              B.   The District Court Abused Its Discretion……………………. 50

 CONCLUSION………………………………………………………………….. 53

 ORAL ARGUMENT STATEMENT…………………………………………….. 54

 CERTIFICATE OF COMPLIANCE……………………………………………...55

 CERTIFICATE OF SERVICE……………………………………………........... .56




                                                iii
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 4 of 65




                         TABLE OF AUTHORITIES

 Cases

 Anderson v. Celebrezze, 460 U.S. 780 (1983)………………………………… 5, 26

 Bailey v. Antrim County, Case No. 20-9238-CZ (13th Cir. Ct. Mich)…………… .17

 Baker v. Carr, 369 U. S. 186 (1962)…………………………………………….. .25

 Bauchman v. West High School, 132 F.3d 542 (10th Cir. 1987)………………….. 50

 Bell v. Hood, 327 U.S. 678 (1946)……………………………………………….. 38

 Bognet v. Secretary Commonwealth of Pennsylvania,
      980 F. 3d 336, 348 (3rd Cir. 2021), cert granted and judgment vacated with
      instructions to dismiss as moot. ___S.Ct.___(2021)……………………… .30

 Bowyer v. Ducey, Civ. No. 20-cv-2321, 2020 WL 7238261 (D. Ariz. 2020)…… .44

 Bush v. Gore, 531 U.S. 98 (2000)……………………………………………….. .28

 Butler v. Kempthorne, 532 F.3d 1108 (10th Cir. 2008) …………………………...37

 Castaneda v. INS, 23 F.3d 1576 (10th Cir. 1994) ……………………………….. .37

 Carey v. Piphus, 435 U.S. 247 (1978)……………………………………………. 32

 Castleglen, Inc. v. Resolution Trust Corp., 984 F.2d 1571 (10th Cir.1993)……… 51

 Com’rs of County of Arapahoe, Colorado, 633 F.3d 1022 (10th Cir. 2011)…….. .36

 Curling, et al., v. Raffensperger, et al.,
       Civil Action File No. 1:17-cv-2989-AT, (N.D. Ga.)………………………. 15

 Donald J. Trump for President, Inc. v. Boockvar,
      493 F. Supp.3d 331(2020)……………………………………………... 34-36


                                       iv
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 5 of 65




 Edmonson v. Leesville Concrete Co., 500 U.S. 614 (1991)……………………… 39

 Ex parte Siebold, 100 U.S. 371 (1879)…………………………………………... .27

 Ex Parte Yarbrough, 110 U.S. 651 (1884)………………………………………. .27

 Ex Parte Young, 209 U.S. 123 (1908)……………………………………….. 44, 45

 Flagg Bros., Inc. v. Brooks, 436 U.S. 149 (1978) ………………………………… 5

 Fairchild v. Hughes, 258 U.S. 126 (1922)………………………………………. .43

 Feehan v. Wisconsin Elections Commissions,
      506 F.Supp.3d 596 (E.D. Wis. 2020) ……………………………………... 44

 First City Bank, N.A. v. Air Capitol Aircraft Sales, Inc.,
        820 F.2d 1127 (10th Cir. 1987) …………………………………………… .50

 Foman v. Davis, 371 U.S. 436 (1962) ………………………………………….. .51

 Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442 (10th Cir. 1995)……4, 39

 Gomillion v. Lightfoot, 364 U.S. 339 (1960) …………………………………… .29

 Gray v. Sanders, 372 U.S. 368 (1963) ……………………………………………29

 Grossman v. Novell, Inc., 120 F. 3d 1112 (10th Cir. 1997) ……………………... 52

 Guinn v. United States, 238 U. S. 347 (1915)…………………………………… .27

 Hafer v. Melo, 52 U.S. 21 (1991) ……………………………………………….. .45

 Hennigh v. City of Shawnee, 155 F.3d 1249 (10th Cir. 1998) …………………… .12

 Holt v. United States, 46 F.3d 1000 (10th Cir. 1995) ……………………………. .37

 Iowa Voter Alliance v. Black Hawk County,
       C20-2078-LTS. 2021 WL 276700 (N.D. Iowa 2021) …………………….. 49

                                      v
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 6 of 65




 Jackson v. Metropolitan Edison, 419 U.S. 345 (1974) ………………………….. 40

 Kentucky v. Graham, 473 U.S. 159 (1985) ……………………………………… 45

 King v. Whitmer, Civ. No. 20-cv-13134, 2020
       WL 7134198 (E.D. Mich. 2020).......................................................45, 46, 47

 King v. Whitmer, 141 S.Ct. 1449 (2021) ………………………………………… 47

 Klebanow v. New York Produce Exch., 344 F.2d 294 (2d Cir. 1965)…………… .51

 Kusper v. Pontikes, 414 U.S. 51 (1973)………………………………………….. 28

 Lance v. Coffman, 549 U.S. 437 (2007)…………………………………………. .42

 Lane v. Wilson, 307 U. S. 268 (1939) …………………………………………… 27

 Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922 (1982) ……………………….. .33

 Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ……………….. 25, 26, 33, 36

 Mazurek v. Armstrong, 520 U.S. 968 (1997) ……………………………………..47

 McPherson v. Blacker, 146 U.S. 1 (1892) ………………………………………. .28

 Mountain View Pharmacy v. Laboratories, 630 F.2d 1383 (10th Cir. 1980)…….. 51

 Muscogee (Creek) Nation v. Pruitt, 669 F. 3d 1159, 1166 (10th Cir. 2012)…….. .44

 Paper, Allied-Indus., Chem. & Energy Workers Int'l Union v. Cont'l Carbon Co.,
      8 F.3d 1285 (10th Cir. 2005) ………………………………………………. .38

 Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984)………………..45

 Reynolds v. Sims, 377 U.S. 533 (1964) ……………………………………… 27, 28

 Simon v. Eastern Ky. Welfare Rights Organization, 426 U. S. 26 (1976)……….. 33

                                                 vi
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 7 of 65




 Smith v. Plati, 258 F.3d 1167 (10th Cir. 2001) ……………………………………37

 Spokeo, Inc. v. Robins, 578 U.S. 330 (2016)……………………………………... 26

 Summers v. Earth Island Inst., 555 U.S. 488 (2009) …………………………….. 25

 Terry v. Adams, 345 U.S. 461 (1953) …………………………………….. 5, 12, 40

 Texas Voters Alliance v. Dallas County,
       495 F. Supp.3d 441 (E.D. Tex. 2020)……………………………………... 48

 Trackwell v. United States, 472 F.3d 1242 (10th Cir. 2007)……………………… 37

 TV Communications Network v. Turner Network,
      964 F. 2d 1022 (10th Cir. 1992)……………………………………………. 51

 Texas v. Pennsylvania, 141 S.Ct. 1230 (2020) ……………………………… 14, 43

 Townley v. Miller, 722 F.3d 1128 (9th Cir. 2013) ………………………………. .47

 Transunion v. Ramirez, 141 S.Ct. 2109 (2021) ……………………………. 25, 26

 United States v. Classic, 313 U. S. 299 (1941)…………………………………... 27

 United States v. Mosley, 238 U. S. 383 (1915)…………………………………… 27

 United States v. Saylor, 322 U. S. 385 (1944)…………………………………… .27

 Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021) ……………………. 32, 34, 52

 Ward v. Utah, 321 F.3d 1263 (10th Cir. 2003) ……………………………………24

 Warth v. Seldin, 422 U.S. 490 (1975) ……………………………………………. 24

 Wesberry v. Sanders, 376 U.S. 1 (1964) ………………………………………... .27

 Wood v. Raffensperger, 981 F.3d 1307 (11th Cir. 2020) ………………………… 41


                                     vii
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 8 of 65




 Winsness v. Yocom, 433 F. 3d 727 (10th Cir. 2006) …………………………….. 24

 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008)………………………...46

 Statutes

 18 U.S.C. § 1962(c) ……………………………………………………………… 52

 28 U.S.C. § 1331(a) ……………………………………………………………… ..2

 28 U.S.C. § 1332…………………………………………………………………... 2

 28 U.S.C. § 1343…………………………………………………………………2, 7

 28 U.S.C. § 1291………………………………………………………………….. 2

 42 U.S.C. § 1983…………………………………………………………5, 7, 26, 33

 42 U.S.C. § 1988…………………………………………………………………. ..6

 47 U.S.C. § 230(c)……………………………………………………………. 10, 20

 Federal Rules of Civil Procedure

 Fed.R.Civ.P 12(b)(1) ………………………………………………………… 20, 37

 Fed.R.Civ.P 12(b)(6) …………………………………………………………….. 20

 Fed.R.Civ.P. 15(a) ………………………………………………………………. .50

 Fed.R.Civ.P 56…………………………………………………………………… 38




                                     viii
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 9 of 65




 Other Authorities

 Andrew W. Appel, Richard A. DeMillo, Philip B. Stark, Ballot-Marking Devices
 (BMDs) Cannot Assure the Will of the Voters, Election Law Journal: Rules,
 Politics, and Policy, Vol. 19, No. 3, September 17, 2020……………………….. 17

 Secretary of State Ruth R. Hughs, Report of Review of Dominion Voting Systems
 Democracy Suite 5.5-A, State of Texas, January 24, 2020………………………. 17

 Scalia, The Doctrine of Standing as an Essential Element of the Separation of
 Powers, 17 Suffolk U. L. Rev. 881, 882 (1983)………………………………… 25

 Constitutional Provisions

 U.S. Const. Art III, § 2…………………………………….................................... 24

 U.S. Const. Art II, § 1 ……………………………………..................................... 30

 U.S. Const. Amend. 11…………………………………….................................... 44




                                       ix
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 10 of 65




                                  INTRODUCTION

       The issue on appeal is the standing of the Plaintiffs to pursue their civil

 rights claims. The district court ruled it lacked subject matter jurisdiction for want

 of a case and controversy, and that the Plaintiffs’ claims were a generalized

 grievance. The district court dismissed the case and found any further amendment

 would be futile.

       The Plaintiffs’ amended complaint included the addition of over one

 hundred fifty plaintiffs from a total of thirty-eight States, all of whom signed under

 oath affidavits concerning their damage and status as registered voters from their

 respective States.

       The Defendants’ conduct was specifically described in the Complaint and

 Amended Complaint (complaints). As such, one issue is whether registered voters,

 in their capacity as citizens of the United States and of their States, have standing

 in federal court to sue these Defendants for any conduct they engaged in regarding

 the 2020 Presidential election that violated the rights of the Plaintiffs, and other

 persons similarly situated.1


 1
   In the complaints, Plaintiffs reference damage to “all registered voters,” which
 the Plaintiffs estimated to be 160 million citizens of the United States. Although
 the vast conduct of the Defendants as described in the complaints affects every
 registered voter, many may not claim that they are damaged. Plaintiffs would have
 been better served to have used the phrase “any registered voter.”
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 11 of 65




                                   JURISDICTION

       The district court has jurisdiction pursuant to 28 U.S.C. §§1331(a), (federal

 question), 1332 (diversity), and 1343(a) (civil rights). On April 26, 2021, the

 district court dismissed the case without prejudice for lack of standing. This Court

 has jurisdiction pursuant to 28 U.S.C. 1291. The district court’s Order on

 Defendant’s Motion to Dismiss (Dkt. ##22, 23, & 41) & Plaintiffs’ Motion to

 Amend (Dkt. #48) is a final order Ap. 1505-1533.

                               ISSUES PRESENTED

       I.     Whether the conduct of the Defendants as state actors concerning
              the 2020 Presidential election caused an injury in fact to the
              Plaintiffs sufficient to establish standing in the pleading stage of a
              complaint filed in federal district court.

       II.    Whether the district court erred by dismissing the case pursuant to
              Rule 12(b)(1) for lack of subject matter jurisdiction after finding the
              Plaintiffs had not suffered an injury and determining the complaints
              to be a generalized grievance.

       III.   Whether the district court erred by denying the Plaintiffs’ motion to
              amend their complaint and finding that any amendment would be
              futile because neither the Plaintiffs, nor those seeking to join the
              suit, could establish that they suffered an injury in fact.




                                            2
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 12 of 65




                           STATEMENT OF THE CASE

       I.     Historical Background

       When the Constitution was ratified, the people had already constituted

 themselves into the original thirteen States. The people expressed their sovereignty

 through those States. The new federal government created by those people, through

 their States, was granted certain powers. Those not so enumerated were reserved to

 the people and the States.

       Currently, all the States choose their Electors for President and Vice-

 President based upon the respective States’ popular vote for those offices. The

 right to vote is not guaranteed by the Constitution. However, once granted, the

 right to vote becomes one of the fundamental rights of a citizen of the United

 States.

       Congress enacted the Civil Rights Act (Act). The Act protects citizens of the

 United States from the usurpation of their respective rights, which includes the

 right to vote. The Act gives citizens of the United States an avenue to vindicate

 their rights through the filing of a complaint in federal court. The Act grants

 district courts the jurisdiction to hear cases and controversies between citizens and

 other persons, the latter of whom is alleged to have violated any of the complaining

 citizen’s rights—including the right to vote.


                                           3
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 13 of 65




       District courts have historically exercised jurisdiction to hear claims under

 the Act to vindicate the voting rights of citizens of the United States. Accordingly,

 a vast body of case law exists that allows attorneys, scholars and citizens to

 analyze these rights to determine their scope and breath.

       Of course, only state actors can violate a citizen’s rights. A private person

 owes no duty, in that regard. Nonetheless, the law has evolved over time to allow

 citizens to sue private entities that engage in state action. Courts have developed

 several, well know tests to determine whether a person is a state actor, under the

 Act. This Court has addressed that issue and employs four tests to determine

 whether a person is engaged in state action. As the 10th Circuit has observed:

       The Court has taken a flexible approach to the state action doctrine,
       applying a variety of tests to the facts of each case. In some instances,
       the Court has considered ‘whether there is a sufficiently close nexus
       between the State and the challenged action of the regulated entity so
       that the action of the latter may be fairly treated as that of the State
       itself.’ The Court has also inquired whether the State has ‘so far
       insinuated itself into a position of interdependence’ with the private
       party that there is a ‘symbiotic relationship’ between them. In addition,
       the Court has held that if a private party is a ‘willful participant in joint
       activity with the State or its agents,’ then state action is present. Finally,
       the Court has ruled that a private entity that exercises ‘powers
       traditionally exclusively reserved to the State’ is engaged in state action.

 Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir.
 1995).




                                            4
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 14 of 65




       The Public Function Test is the most stringent, because a created State

 government has very few exclusive responsibilities:

       While many functions have been traditionally performed by
       governments, very few have been exclusively reserved to the State.
       One such area has been elections. While the Constitution protects
       private rights of association and advocacy with regard to the election
       of public officials, our cases make it clear that the conduct of the
       elections themselves is an exclusively public function.

 Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978). See also Terry v. Adams,
 345 U.S. 461 (1953).

       Each State holds a Presidential election every four years, which is the only

 election in which the registered voters of the United States collectively participate.

 Every other election held by States concern their own laws, and the choice of their

 respective representatives at the state, local and federal levels.

       Consequently, every registered voter has one shared right to vote for

 President and Vice-President. Any persons engaged in state action that

 substantially burdens that right is liable under the Act. Thus, a registered voter in

 one State has the right to sue persons for acts concerning a Presidential election

 committed in another State. See Anderson v. Celebrezze, 460 U.S. 780, 788 (1983).

 The district court may be limited by want of personal jurisdiction over a defendant,

 but if the voter chooses to travel to the district in which the perpetrator may be

 found, jurisdiction is satisfied.


                                            5
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 15 of 65




         A citizen claimant must have standing, which requires a case and

 controversy. Generalized grievances cannot form the entire basis of a claim.

 Nevertheless, when a citizen has evidence that certain persons violated her right to

 vote, a lawsuit for damages has historically been an acceptable manner through

 which she may vindicate her rights. Further, if a defendant has violated the rights

 of other citizens similarly situated, plaintiffs may bring a class action lawsuit.

         Understandably, the district court provides a gatekeeping function.

 Nonetheless, standing is not bestowed. It either exists, or it does not.

         Accordingly, if a citizen files a claim under the Act, and sufficiently claims a

 violation of rights, traceable to the conduct of a defendant, the district court must

 accept subject matter jurisdiction over the case.

         Also, in cases wherein the plaintiffs are represented by counsel, those

 attorneys become private attorney generals.2 Far from being frivolous, the

 Plaintiffs, through counsel, here, have outlined their claims, and the facts upon

 which they have relied, with specificity in their complaints and in their several

 responses to the Defendants’ motions to dismiss.




 2
     See Civil Rights Attorney’s Fees Award Act of 1976. 42 U.S.C. 1988.

                                             6
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 16 of 65




       II.    Statement of Facts

       28 U. S. C. § 1343, which provides in pertinent part:

       The district courts shall have original jurisdiction of any civil action
       authorized by law to be commenced by any person:

       ***
       (3) To redress the deprivation, under color of any State law, statute,
       ordinance, regulation, custom or usage, of any right, privilege or
       immunity secured by the Constitution of the United States or by any Act
       of Congress providing for equal rights of citizens or of all persons within
       the jurisdiction of the United States.

       This statute conferring jurisdiction is related to 42 U.S.C. §1983, under

 which the Plaintiffs brought this action.

       Section 1983 provides:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage of any State or Territory, subjects, or causes to be
       subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the
       party injured in an action at law, suit in equity, or other proper
       proceeding for redress.

       Appellants, Kevin O’Rourke, Nathaniel Carter, Lori Cutunilli, Larry Cook,

 Alvin Criswell, Neil Yarbrough and Amie Trapp (Plaintiffs), are all citizens of the

 United States and of their respective States Ap. 104-142. Three of the Plaintiffs are

 African-American. All the Plaintiffs were registered to vote at the time of 2020

 Presidential election. When the Plaintiffs attempted to amend their complaint, an


                                             7
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 17 of 65




 additional 152 Plaintiffs were joined to the suit, all of whom were also citizens of

 the United States and their State, which totaled 38. Ap. 860-975.

       Each of the additional Plaintiffs also signed under oath affidavits with regard

 to their citizenship, status as a registered voter, personal knowledge and

 experience, and the affect and damages, if any, traceable to the Defendants. Ap.

 1127-1135. Although not required at that stage of the case, the original Plaintiffs

 attached their affidavits to the Complaint. They are natural persons. Each Plaintiff

 had a stake in the 2020 Presidential election.

       The right to vote for the President of the United States is sacrosanct. As

 stated by counsel at the hearing on the motions to dismiss, “we fight wars over

 this.” Ap. 1651, l. 14. Such is the sentiment in all the affidavits—but that’s not the

 end. Plaintiffs alleged “nominal damages” as compensation for the violation of

 their rights as a minimum basis for recovery. Plus, a jury determines the value of a

 constitutional right violation, which, in and of itself, is an injury resulting in

 damage of at least one dollar.

       Defendants/Appellees, Dominion Voting Systems, Inc. (Dominion),

 Facebook, Inc. (Facebook), and the Center for Technology and Civic Life (CTCL),

 all substantially participated in the 2020 Presidential election.




                                             8
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 18 of 65




       Facebook is a global tech-giant with approximately three billion online

 users. Facebook is owned and controlled by Defendant, Mark Zuckerberg

 (Zuckerberg), one of the wealthiest persons in the world. Prior to the 2020

 Presidential election, Zuckerberg and his wife, Defendant, Priscilla Chan (Chan),

 funneled $350 million, along with other funding and the technical know-how of

 Facebook, through a small, Illinois charity, CTCL, which prior to 2020 had annual

 revenues of approximately $1 million. Ap. 29, 77, 865, 1293.

       Despite only being registered as a charitable organization in Illinois, CTCL

 distributed this money through conditional grants across the country, primarily to

 known, historically Democrat strongholds. Ap. 1291.

       Municipalities and other State sub-divisions used the money to, among

 others, establish alternate drop-off locations for the collection of mail-in ballots.

 Ap. 33, 46, 72. Ballots deposited in these “drop boxes” where not collected by the

 U.S. Post Office, which scans every parcel. Ap. 33, 46, 907, 958.

       Instead, guidelines were created in numerous States (in cooperation with

 local and state election officials) which, in many instances, effectively changed

 election laws to allow for the collection of ballots through these so-called drop

 boxes. E.g., Ap. 72.




                                            9
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 19 of 65




       This resulted in a foreseeable disaster. Plaintiff would allege that these drop

 boxes were used to deposit ballots which were not cast by actual, live, registered

 voters in the States they were tabulated. This has led to enormous, foreseeable

 problems with the chain of custody of these deposited ballots (in certain swing

 states and elsewhere), which has resulted in substantial questions concerning the

 voter rolls, phantom voters, and other numerous anomalies, many of which are

 noted in the complaints and the Plaintiffs’ responses to the Defendants motions to

 dismiss. See Ap. 1419. All the swing States listed in the complaints cooperated

 with CTCL to allow for the placement of these drop boxes. Ap. 45-46, 57-58, 65-

 66, 70-74.

       This is state action. As such, CTCL cannot hide behind the private nature of

 its non-profit status. A 501(C)(3) must be non-political. CTCL claims to be non-

 partisan, but the facts on that issue, like so many others, are in dispute. Ap. 30-31.

 Thus, the issue of standing is linked directly to the issue of whether these,

 otherwise, private entities became state actors through their actions connected to

 the 2020 Presidential election. See Ap. 81, 943.

       The Plaintiffs allege that CTCL and Facebook, as alter-egos of Zuckerberg

 and Chan, participated in a scheme to benefit the latter’s candidate of choice, then

 former Vice-President, Joseph Biden (Biden). Ap. 864-865, 954-959. Facebook


                                           10
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 20 of 65




 was actively censoring conservative ideology on its platform, while supporting the

 progressive ideology of Zuckerberg. Ap. 866, 902-903. This conduct violated the

 First Amendment rights of the Plaintiffs. Ap. 89-93, 951-954.

       Facebook is a private corporation, protected by 47 U.S.C. § 230. Ap. 27, 90-

 93. However, as applied by Facebook to shield its conduct from liability, Section

 230 is unconstitutional as violative of the Plaintiffs’ rights to due process, freedom

 of expression and association, all of which are irrevocably connected to the

 Plaintiffs’ right to meaningfully participate in the 2020 Presidential election. Ap.

 93-95, 960-963. The Plaintiffs’ claims are more than just about “being on

 Facebook.” The act of voting for the Presidency, itself, is an expression of national

 will, and of utmost importance to each Plaintiff, personally.

       Zuckerberg and Chan’s injection of enormous amounts of money, influence,

 organization, and governmental cooperation, specifically with regard to the 2020

 Presidential election, converted him, personally, into a state actor. Ap. 943.

 Zuckerberg, like the government, became a funding source for state jurisdictions to

 perform their public function. CTCL, as an alter ego of Zuckerberg, conditioned

 the grants on specific, required conduct of the municipality, or other sub-division

 of a State that accepted the money. Ap. 865, 906, 1293-1295. This conduct shocks

 the conscious of a reasonable person, and forms the basis of the Plaintiffs’ claims


                                           11
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 21 of 65




 against these Defendants for violation of substantive due process. Ap. 88-89, 949-

 950. Substantive due process claims “are not based on state law but are founded

 upon deeply rooted notions of fundamental personal interests derived from the

 Constitution.” Hennigh v. City of Shawnee, 155 F.3d 1249, 1256 (10th Cir. 1998)

 (internal quotations and citation omitted).

       Therefore, Plaintiffs filed their lawsuit alleging damages associated with

 completed constitutional right violations. Ap. 945, 949, 950, 954. States cannot be

 sued for damages. However, a line of cases establishes a citizen’s right to sue

 private entities that have engaged in state action. See Terry v. Adams, 345 U. S.

 461 (1953).

       In the 2020 Presidential election, President Donald J. Trump (Trump) ran for

 reelection. Trump was a populist figure that many despised and accused of

 spreading “misinformation” throughout the campaign.3 In an attempt to “fortify”

 the 2020 Presidential election, pressure was applied to Facebook and other social

 media companies to regulate information that a cadre of progressives thought was



 3
   Molly Ball, TIME, The Secret History of the Shadow Campaign That Saved the
 2020 Election (February 4, 2021) establishes through investigative journalism that
 there was a de facto cabal of progressives that used their influence and money to
 “fortify” the 2020 Presidential election against Trump’s “lies and misinformation,”
 as if the allegations against the incumbent President were objective truth.


                                           12
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 22 of 65




 misleading to the public.4 Extraordinary lengths were taken to ensure Trump’s

 defeat. The Plaintiffs’ Amended Complaint describes in detail these instituted

 plans. Ap. 860-975. As described, these Defendants brought to bear a highly

 coordinated effort to elect the candidate of their choice. Such is the case in

 practically every presidential election—but this one involves state action.

       Lawsuits were filed to stop this funding from being used by the

 municipalities, and other jurisdictions. However, those cases where against the

 government entities that accepted the grant funding. There, as discussed below, the

 courts often found the evidence too general and speculative at the time, and denied

 these extraordinary requests for prospective relief based upon the lack of concrete

 injury.

       After the election, other plaintiffs filed ill-fated cases, many of which

 requested federal district court to issue injunctions against States from certifying its

 election, or from sending certain Electors to Washington, D.C., for the electoral

 college vote. Those cases saw plaintiffs suing persons in their official capacity,


 4
  The Plaintiffs take no political position, except to adhere to and defend the
 Constitution, and their own rights to vote for their candidate of choice for President
 and have that vote count in a fundamentally fair process. and express themselves,
 accordingly, while enjoying the rights and privileges of all citizens of the United
 States, which include the right to counsel, due process, equal protection, to petition
 government for a redress of grievances, and have a jury decide the issues of
 material fact that are in dispute.

                                            13
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 23 of 65




 which is tantamount to suing a State. Because damages cannot be sought against a

 State, the only requests were for prospective relief. In those settings, the parties

 and standards of proof required are different than those here.

       Other cases, however, such as Texas v. Pennsylvania, filed in the United

 States Supreme Court, were serious ventures. There, the Petitioners stated:

       Lawful elections are at the heart of our constitutional democracy. The
       public, and indeed the candidates themselves, have a compelling interest
       in ensuring that the selection of a President—any President—is
       legitimate. If that trust is lost, the American Experiment will founder. A
       dark cloud hangs over the 2020 Presidential election.

 Bill of Complaint, Texas v. Pennsylvania, case 22O155 (U.S. filed Dec. 7,
 2020), p. 1.

       Regardless of how these cases were resolved, the affidavits and information

 contained in the multiple complaints filed across the country established the

 conduct of these Defendants—none of whom were sued in these other cases.

       Concurrently, Dominion has managed to divide the country in half. Of

 course, that was a foreseeable result of any vote counting system that uses

 proprietary software that is not shared with the governmental bodies in charge of

 election integrity. The company CEO is not an American citizen. Ap. 895. The

 corporation is owned by a private equity firm largely consisting of foreign

 investment. Ap. 895.



                                            14
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 24 of 65




       In the years leading up to the 2020 Presidential election, courts, elected

 officials, government agencies, academics and experts expressed concerns about

 the security, accuracy and reliability of Dominion voting systems. For example, in

 their Complaint, the Plaintiffs cite Curling, et al., v. Raffensperger, et al., Civil

 Action File No. 1:17-cv-2989-AT, (N.D. Ga.). Ap. 51-52. There, before the

 election, the Curling court found:

       [T]he evidence shows that the Dominion BMD [Ballot Marking Device]
       does not produce a voter verifiable paper ballot ...Thus...voters must cast
       a BMD-generated ballot that...has the potential to contain information
       regarding the voter’s choices that does not match what they enter on the
       BMD...or could cause a precinct scanner to improperly tabulate their
       votes.

 2020 WL 5994029 at *35 (N.D. Ga. Oct. 11, 2020).

       The Curling court’s concluding statement regarding Dominion’s obstruction

 tactics in discovery and verifiable vulnerabilities proved prophetic:

       The Court’s Order has delved deep into the true risks posed by the new
       [Dominion] voting system as well as its manner of implementation.
       These risks are neither hypothetical nor remote under the current
       circumstances. The insularity of the Defendants’ and Dominion’s stance
       here in evaluation and management of the security and vulnerability of
       the BMD system does not benefit the public or citizens’ confident
       exercise of the franchise. The stealth vote alteration or operational
       interference risks posed by malware that can be effectively invisible to
       detection, whether intentionally seeded or not, are high once implanted...

 Id. at *58



                                            15
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 25 of 65




       Before that, in December 2019, U.S. Senator Elizabeth Warren and other

 members of the Senate Banking and Urban Affairs Committee launched an

 investigation into Dominion and two other election technology firms responsible

 for developing, manufacturing and maintaining the vast majority voting machines

 and software in the United States. The Senators’ letter to Dominion expressed

 grave concerns about the security of electronic voting machines, including the role

 private equity investment in Dominion has played in the creation and perpetuation

 of concerns regarding “vulnerabilities and a lack of transparency in the election

 technology industry.” Ap. 25.

       Scholars and industry experts have concluded that ballot-marking devices,

 generally, including the voting machines used by Dominion:

       a.     produce ballots that do not necessarily record the vote expressed
              by the voter when they enter their selections on the touchscreen;

       b.     are associated with known risks, which include hacking, bugs and
              configuration errors that can cause the voting machine to print
              votes that differ from what the voter entered and verified
              electronically;

       c.     are not defensible, because there is no way to generate convincing
              public evidence that reported outcomes are correct despite any
              malfunctions that might have occurred;

       d.     are not software independent, and can mark a ballot after the voter
              has inspected it;



                                          16
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 26 of 65




         e.     the original transaction, i.e., the voter’s expression of the votes, is
                not documented in a verifiable way; and,

         f.     cannot ensure through an audit that the reported outcome is
                correct.

 Andrew W. Appel, Richard A. DeMillo, Philip B. Stark, Ballot-Marking Devices
 (BMDs) Cannot Assure the Will of the Voters, Election Law Journal: Rules,
 Politics, and Policy, Vol. 19, No. 3, September 17, 2020. (Dkt. 1, ¶ 42). Ap. 26.

         In early 2020, the Dominion voting system was rejected by the Texas Board

 of Elections, after the “examiner reports raise concerns about whether the

 Democracy Suite 5.5A system is suitable for its intended purpose; operates

 efficiently and accurately; and is safe from fraudulent or unauthorized

 manipulation.” Secretary of State Ruth R. Hughs, Report of Review of Dominion

 Voting Systems Democracy Suite 5.5-A, State of Texas, January 24, 2020. (Dkt. 1,

 ¶43, fn. 5). Ap. 27.

         After the election, Dominion machines underwent a third-party review as

 part of a Michigan case following reports of voting irregularities in Antrim County,

 Michigan.5 Ap. 48, That case was brought by one citizen that paid for his own

 experts to request that a Michigan court order an audit of Michigan’s 2020 General

 Election. In that litigation, a forensic report was generated that corroborated similar

 expert reports discussing known historical issues with Dominion voting machines.


 5
     Bailey v. Antrim County, Case No. 20-9238-CZ (13th Cir. Ct. Mich).

                                              17
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 27 of 65




       There, Allied Security Operations Group released its report of an audit of the

 Dominion voting machines and software used in the Antrim County, Michigan,

 2020 Presidential election. Ap. A. The ASOG Report concludes:

       Dominion Voting System is intentionally and purposefully designed
       with inherent errors to create systemic fraud and influence election
       results. The system intentionally generates an enormously high number
       of ballot errors. The electronic ballots are then transferred for
       adjudication. The intentional errors lead to bulk adjudication of ballots
       with no oversight, no transparency, and no audit trail. This leads to voter
       or election fraud. Based on our study, we conclude that The Dominion
       Voting System should not be used in Michigan. We further conclude
       that the results of Antrim County should not have been certified.

 Ap. 48, 921.

       However, this report is only a part of a mosaic of evidence averred in the

 Plaintiffs’ complaints. As are the other Defendants, Dominion is a state actor. Ap.

 81, 943, 308-309. It counts the ballots of over half the votes casts across America

 in 28 states and more than 1300 jurisdictions. Ap. 24, 895. Additionally, Dominion

 performs services in the execution of what is exclusively a public function, i.e.,

 here, a Presidential election. As a part of those services, as intricately plead in the

 Plaintiffs’ Amended Complaint, Dominion’s voting machines classify ballots as

 either normal, or adjudicated. Ap. 897. Adjudicated ballots are the digital scans of

 physical ballots that are flagged by the system’s artificial intelligence, separated

 for later adjudication to determine the voter’s intent. Ap. 897. Ballots sent to


                                            18
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 28 of 65




 adjudication can be altered by administrators. Ap. 898. Adjudication files can be

 moved between different Results Tally and Reporting terminals with no audit trial

 of which administrator actually adjudicated the ballot batch, designated for

 adjudication. Ap. 898. Dominion’s election management system provides no

 meaningful observation of the adjudication process, or audit trial concerning which

 administrator actually adjudicates the ballots, or the choice of which ballots

 required adjudication. Ap. 898. This patented adjudication process allows an

 administrator, or other person with access to a particular Dominion election

 management system to manually manipulate votes. Ap. 898.

        Additionally, Dominion’s retaliation lawfare to silence the media, lawyers,

 researchers, independent broadcasters, witnesses and others, indicate a clear intent

 to retaliate against those who question the integrity of not just their vote count and

 the security of its machines, but the responsibility it bears for the general

 administration of a substantial part of the 2020 Presidential election, as well. Ap.

 302.

        This case also concerns the rights of the Plaintiffs to have meaningful access

 to federal courts. The class has not been certified. Nonetheless, by the time of oral

 arguments on the motions to dismiss, Plaintiffs’ counsel had received over 400

 affidavits, from voters in 48 States. Ap. 1656, ll. 5-7.


                                            19
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 29 of 65




       III.   Procedural History

       On December 22, 2020, the Plaintiffs filed their suit in the U.S. District

 Court of Colorado (district court) for violations of the Act by the Defendants and,

 among other things, a constitutional challenge to 47 U.S.C. §230(c), as applied to

 the conduct of Facebook. Ap. 18-101.

       After service, on February 16, 2021, Dominion and Facebook filed their

 motions to dismiss, pursuant to Fed.R.Civ.P 12(b)(1) and (6). Ap. 241-268 & 269-

 286. Plaintiffs timely responded to those motions. Ap. 300-709 & 710-735. On

 March 23, 2021, Dominion and Facebook filed their replies. Ap. 1156-1172 &

 1173-1190.

       On March 9, 2021, the Attorney General of the Commonwealth of

 Pennsylvania filed his entry of appearance of behalf of Tom Wolf, in his official

 capacity as the Governor of Pennsylvania, and Veronica Degraffenreid, in her

 official capacity as the Acting Secretary of the Commonwealth. Ap. 297-299.

       Similarly, on March 9, 2021, the Attorney General of Georgia filed his entry

 of appearance of behalf of Brian Kemp, in his official capacity as the Governor of

 Georgia, and Brad Raffensperger, in his official capacity as the Secretary of State

 of Georgia. Ap. 293-296.




                                          20
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 30 of 65




       The Michigan Attorney General also entered her appearance on behalf of

 Gretchen Whitmer, in her official capacity as the Governor of Michigan, and

 Jocelyn Benson, in her official capacity as the Secretary of State of Michigan. Ap.

 289-290.

       These persons were not named as defendants in their official capacity.

 Defendants, Tom Wolf, Kathy Boockvar, Brian Kemp, Brad Raffensperger,

 Gretchen Whitmer and Jocelyn Benson, never entered their appearance in their

 named, individual capacity.

       Thereafter, on March 10, 2021, Plaintiffs filed their motion to amend the

 complaint, with their attached Amended Complaint. Ap. 845-1135. On that same

 day, CTCL filed its motion to dismiss the original Complaint. Ap. 736-756.

       At this time, Defendants, Zuckerberg and Chan, had not been served. Before

 the expiration of the previously issued summons, Plaintiffs filed a motion to extend

 the time necessary to serve those Defendants. Ap. 1306-1310. That motion which

 was granted to allow Plaintiffs up to May 21, 2021, to serve Zuckerberg and Chan.

 Ap. 1311-1312. The case was dismissed before that date.

       All the parties filed timely responses and replies to the various motions to

 dismiss and the motion for leave to amend, all of which are in the Appendix.




                                          21
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 31 of 65




       On April 19 and 20, 2021, the Plaintiffs voluntarily dismissed all the

 individual persons from Wisconsin, Michigan, Georgia and Pennsylvania, without

 prejudice. Ap. 1460-1491.

       In the interim, the district court set the matter for oral arguments on the

 motions to dismiss, to proceed on April 27, 2021. See Transcript of Hearing,

 4/27/21, Ap. 1594-1684. The day after the hearing, the district court granted the

 served Defendants’ motions to dismiss. Ap. 1505-1533. In its order of dismissal,

 the district court found that the “Plaintiffs’ claimed injuries are general,

 unparticularized, and shared with every other registered voter in America.” Ap.

 1524. For that reason, the district court ruled that the Plaintiffs had no standing,

 and thus dismissed the Complaint “for lack of federal jurisdiction.” Ap. 1524.

       Additionally, the district court denied the Plaintiffs’ motion for leave to

 amend their complaint. In finding that amendment would be futile, the district

 court stated, “Plaintiffs allege no particularized injury traceable to the conduct of

 the Defendants, other than their general interest in seeing elections conducted

 fairly and their votes fairly counted.” Ap. 1530.

       Thereafter, the Plaintiffs filed a timely notice of appeal.




                                            22
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 32 of 65




                           SUMMARY OF ARGUMENT

       Plaintiffs have standing to pursue their claims for civil rights violations, as

 each has suffered a particularized injury from one or more completed violations of

 their fundamental rights caused by the conduct of Defendants. The Plaintiffs

 referenced causes of actions for declaratory and injunctive relief are non-specific,

 and only plead as a means of reserving that portion of the district court’s power to

 enter such orders, as may be necessary throughout the litigation.

       The damages were caused by the conduct of the named Defendants, and the

 remedy requested, here, is retrospective. Thus, their claims are redressable by the

 district court, at a minimum, for nominal damages—which must be awarded upon

 a finding of a completed constitutional right violation.

       The Defendants are state actors through their voluntary participation in the

 administration of the 2020 Presidential election, which is exclusively a public

 function. Plaintiffs do not simply allege a generalized grievance against

 government conduct, as none of these Defendants are government. At all times

 material, the Defendants were acting under color of law.

       As such, the damages suffered by the Plaintiffs are traceable to the

 Defendants, despite the fact that a large portion of the general population was

 harmed. Importantly, not every member of the general public has the right to vote.


                                           23
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 33 of 65




 Only similarly situated, registered voters would have a right to claim injury for the

 conduct, described herein. Accordingly, the district court erred by dismissing the

 Plaintiffs complaint, denying the Plaintiffs’ motion to amend, and finding that any

 amendment thereto would be futile. The district court never accepted the

 allegations contained in the complaints as true, and essentially foreclosed any

 citizen of the United States from filing a complaint against these Defendants.

                                     ARGUMENT

       I.     Plaintiffs have Article III Standing

       A.     Standard of Review

       This Court reviews issues of standing de novo. Winsness v. Yocom, 433 F.

 3d 727, 732 (10th Cir. 2006). “For purposes of ruling on a motion to dismiss for

 want of standing, both the trial and reviewing courts must accept as true all

 material allegations of the complaint, and must construe the complaint in favor of

 the complaining party.” Ward v. Utah, 321 F.3d 1263, 1266 (10th Cir. 2003)

 (quoting Warth v. Seldin, 422 U.S. 490, 501 (1975).

       B.     Standing

       The Constitution limits federal judicial power to the resolution of cases and

 controversies. U.S. Const. art. III, § 2. “In limiting the judicial power to ‘Cases’

 and ‘Controversies,’ Article III of the Constitution restricts it to the traditional role


                                            24
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 34 of 65




 of Anglo-American courts, which is to redress or prevent actual or imminently

 threatened injury to persons caused by private or official violation of law.”

 Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009).

       The “irreducible constitutional minimum of standing contains three

 elements.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the

 plaintiff must have suffered an injury in fact, i.e., “an invasion of a legally

 protected interest which is (a) concrete and particularized, and (b) actual or

 imminent, not conjectural or hypothetical.” Id. (citations and internal quotation

 marks omitted). Second, there must be a causal connection between the injury and

 the conduct complained of, hence, the injury alleged must be fairly traceable to the

 challenged action of the defendant. Id. Third, it must be likely that the injury will

 be redressed by a favorable decision. Id. at 561.

       C.     Injury in Fact

       Plaintiffs must demonstrate a “personal stake in the outcome” in order to

 “assure that concrete adverseness which sharpens the presentation of issues”

 necessary for the proper resolution of constitutional questions. Baker v. Carr, 369

 U.S. 186, 204 (1962). “To demonstrate their personal stake, plaintiffs must be able

 to sufficiently answer the question: ‘What’s it to you?’” Transunion v. Ramirez,

 141 S.Ct. 2109, 2203 (2021) (citing Scalia, The Doctrine of Standing as an


                                            25
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 35 of 65




 Essential Element of the Separation of Powers, 17 Suffolk U. L. Rev. 881, 882

 (1983)).

       Assessing concreteness includes “whether the asserted harm has a ‘close

 relationship’ to a harm traditionally recognized as providing a basis for a lawsuit in

 American courts…’” Id. at 2204 (quoting Spokeo, Inc. v. Robins, 578 U.S. 330,

 340-341 (2016)). In delivering the opinion of the Court in Transunion, Justice

 Kavanaugh stated:

       To appreciate how the Article III ‘concrete harm’ principle operates in
       practice, consider two different hypothetical plaintiffs. Suppose first
       that a Maine citizen’s land is polluted by a nearby factory. She sues the
       company, alleging that it violated a federal environmental law and
       damaged her property. Suppose also that a second plaintiff in Hawaii
       files a federal lawsuit alleging that the same company in Maine violated
       that same environmental law by polluting land in Maine. The violation
       did not personally harm the plaintiff in Hawaii.

 Id. at 2205.

       Here, the Plaintiffs bear the burden of demonstrating that they have standing.

 Lujan, 504 U.S. at 561. All of them are citizens of the United States and of their

 respective State. The Plaintiffs are registered voters, and each has an individual

 right to vote for the President and Vice-President of the United States, the latter of

 whom “are the only elected officials who represent all the voters in the Nation.”

 Anderson v. Celebreeze, 460 U.S. 780, 794-795 (1983). As such, “in the context of



                                           26
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 36 of 65




 a Presidential election, state-imposed restrictions implicate a uniquely important

 national interest.” Id.

        In their complaints, the Plaintiffs outlined with specificity how the

 Defendants substantially burdened their respective right to vote in the 2020

 Presidential election. “Undeniably the Constitution of the United States protects

 the right of all qualified citizens to vote, in state as well as in federal elections.”

 Reynolds v. Sims, 377 U.S. 533, 554 (1964). “It has been repeatedly recognized

 that all qualified voters have a constitutionally protected right to vote,” and “to

 have their votes counted.” Id. (citing Ex Parte Yarbrough, 110 U.S. 651 (1884),

 and United States v. Mosley, 238 U.S. 383 (1915)).

        As “equally unquestionable that the right to have one’s vote counted is as

 open to protection. . .as the right to put a ballot in a box.” Mosley, 238 U.S. at 386.

        The right to vote can neither be denied outright, Guinn v. United States,
        238 U.S. 347, Lane v. Wilson, 307 U.S. 268, nor destroyed by alteration
        of ballots, see United States v. Classic, 313 U.S. 299, 315, nor diluted by
        ballot-box stuffing, Ex Parte Siebold, 100 U. S. 371, United States v.
        Saylor, 322 U.S. 385. As the Court stated in Classic, ‘Obviously
        included within the right to choose, secured by the Constitution, is the
        right of qualified voters within a state to cast their ballots and have them
        counted . . .’ 313 U. S., at 315.

 Reynolds, 377 U.S. at 554-555.

        “Other rights, even the most basic, are illusory if the right to vote is

 undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). This is particularly true

                                             27
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 37 of 65




 in the context of a Presidential election. “To be sure, administration of the electoral

 process is a matter that the Constitution largely entrusts to the States.” Kusper v.

 Pontikes, 414 U.S. 51, 57 (1973). Nonetheless, a Presidential election is a national

 expression of choice. “And history has seen a continuing expansion of the scope of

 the right of suffrage in this country.” Reynolds, 377 U.S. at 555.

       The right to vote freely for the candidate of one’s choice is of the
       essence of a democratic society, and any restrictions on that right strike
       at the heart of representative government. And the right of suffrage can
       be denied by a debasement or dilution of the weight of a citizen’s vote
       just as effectively as by wholly prohibiting the free exercise of the
       franchise.

 Id.

       “The individual citizen has no federal constitutional right to vote for electors

 for the President of the United States unless and until the state legislature chooses a

 statewide election as the means to implement its power to appoint members of the

 electoral college.” Bush v. Gore, 531 U.S. 98, 104 (2000). A state legislature’s

 power to select the manner for appointing electors is plenary, as it may select the

 electors itself, which was indeed the manner used by state legislatures in several

 States for many years after the framing of our Constitution. Id. (citing McPherson

 v. Blacker, 146 U.S. 1, 35 (1892)).




                                           28
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 38 of 65




          Currently, every State has chosen the means of a statewide election to

 appoint its respective members of the electoral college. As stated by the Supreme

 Court:

          History now favors the voter, and in each of the several States the
          citizens themselves vote for Presidential electors. When the state
          legislatures vest the right to vote for President in its people, the right to
          vote as the legislature has prescribed is fundamental; and one source of
          its fundamental nature lies in the equal weight accorded to each vote and
          the equal dignity of each voter.

 Id.

          The Supreme Court has also instructed:

          When a State exercises power wholly within the domain of state interest,
          it is insulated from federal judicial review. But such insulation is not
          carried over when state power is used as an instrument for
          circumventing a federally protected right.

 Gomillion v. Lightfoot, 364 US 339 (1960).

          The examination continues with the concept that a voter must be real, have

 the right to vote, and only be allowed to cast one ballot that is counted one time.6

 The right to meaningfully vote for the President is priceless. As stated by

 Plaintiffs’ counsel at the hearing on the motion to dismiss, “We fight wars over



 6
  “The conception of political equality from the Declaration of Independence, to
 Lincoln’s Gettysburg Address, to the Fifteenth, Seventeenth, and Nineteenth
 Amendments can mean only one thing—one person, one vote.” Gray v. Sanders,
 372 U.S. 368, 381 (1963).

                                              29
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 39 of 65




 this.” Ap. 1651, l. 14. A pandemic does not set aside the Constitution and the laws

 of the United States to allow private persons to fund and substantially impact the

 administration of a Presidential election in 28 States.

       As described by the Plaintiffs in their complaints, the conduct of the

 Defendants had a direct impact on the result of the 2020 Presidential election,

 which likely does not reflect the actual will of the American people.7

       D.     A Constitutional Infringement is an Injury in Fact

       In its order of dismissal, the district court cited Bognet v. Secretary

 Commonwealth of Pennsylvania, wherein the 3rd Circuit stated:

       To bring suit, you—and you personally—must be injured, and you must
       be injured in a way that concretely impacts you own protected legal
       interests. If you are complaining about something that does not harm
       you—and does not harm you in a way that is concrete—then you lack
       standing.

 980 F. 3d 336, 348 (3rd Cir. 2021), cert granted and judgment vacated with
 instructions to dismiss as moot. ___S.Ct.___(2021).




 7
  The President of the United States is ultimately chosen by the Electors of each
 State. U.S. Const., Art. II, §1. These facts, however, are unprecedented in the
 history of the United States. Nonetheless, the Plaintiffs take no position, and have
 never made any requests regarding the legitimacy of the Presidential election. The
 Plaintiffs are powerless, in that regard. Nonetheless, the damages suffered by the
 Defendants are the foreseeable result of the Defendants’ conduct. The power of
 persons like Zuckerberg and Chan, Facebook and Dominion to affect the outcome
 of any election is tremendous and fearsome. To deny it, is to deny reality.

                                           30
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 40 of 65




       Here, every original Plaintiff expressed their personal injuries in their

 respective affidavits—not to mention those referenced in the complaints—

 regarding their damages associated with the violations of their rights by the

 Defendants. Recently, the Supreme Court discussed the history of a completed

 constitutional violation as a legal injury, noting:

       Early courts required the plaintiff to prove actual monetary damages
       in every case. (Citation omitted). Later courts, however, reasoned that
       every legal injury necessarily causes damage, so they awarded
       nominal damages absent evidence of other damages (such as
       compensatory, statutory, or punitive damages), and they did so where
       there was no apparent continuing or threatened injury for nominal
       damages to redress. See, e.g., Barker v. Green, 2 Bing. 317, 130 Eng.
       Rep. 327 (C. P. 1824) (nominal damages awarded for 1-day delay in
       arrest because “if there was a breach of duty the law would presume
       some damage”);[citations omitted]; Marzetti v. Williams, 1 B. & Ad.
       415, 417-418, 423-428, 109 Eng. Rep. 842, 843, 845-847 (K. B. 1830)
       (bank’s 1-day delay in paying on a check); id., at 424, 109 Eng. Rep.,
       at 845 (recognizing that breach of contract could create a continuing
       injury but determining that the fact of breach of contract by itself
       justified nominal damages).

       The latter approach was followed both before and after ratification of
       the Constitution. An early case about voting rights effectively
       illustrates this common-law understanding. Faced with a suit
       pleading denial of the right to vote, the court rejected the plaintiff’s
       claim because, among other reasons, the plaintiff had not established
       actual damages. Ashby v. White, 2 Raym. Ld. 938, 941-943, 948, 92
       Eng. Rep. 126, 129, 130, 133 (K. B. 1703). Dissenting, Lord Holt
       argued that the common law inferred damages whenever a legal right
       was violated. Observing that the law recognized “not merely
       pecuniary” injury but also “personal injury,” Lord Holt stated that
       “every injury imports a damage” and that a plaintiff could always
       obtain damages even if he “does not lose a penny by reason of the

                                            31
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 41 of 65




       [violation].” Id., at 955, 92 Eng. Rep., at 137. Although Lord Holt was
       in the minority, the House of Lords overturned the majority decision,
       thus validating Lord Holt’s position, 3 Salk. 17, 91 Eng. Rep. 665 (K.
       B. 1703), and this principle “laid down . . . by Lord Holt” was
       followed “in many subsequent cases,” Embrey v. Owen, 6 Exch. 353,
       368, 155 Eng. Rep. 579,585 (1851).

       The dissent correctly notes that English courts differed in some
       respects from courts under our system, but Lord Holt’s position also
       prevailed in courts on this side of the Atlantic. Applying what he
       called Lord Holt’s “incontrovertible” reasoning, Justice Story
       explained that a prevailing plaintiff “is entitled to a verdict for
       nominal damages” whenever “no other [kind of damages] be proved.”
       Webb v. Portland Mfg. Co., 29 F.Cas. 506, 508-509 (No. 17,322) (CC
       Me. 1838). Because the common law recognized that “every violation
       imports damage,” Justice Story reasoned that “[t]he law tolerates no
       farther inquiry than whether there has been the violation of a right.”
       Ibid. Justice Story also made clear that this logic applied to both
       retrospective and prospective relief. Id., at 507 (stating that nominal
       damages are available “wherever there is a wrong” and that, “[a]
       fortiori, this doctrine applies where there is not only a violation of a
       right of the plaintiff, but the act of the defendant, if continued, may
       become the foundation, by lapse of time, of an adverse right.”
       [Emphasis added].

 Uzuegbunam v. Preczewski, 141 S. Ct. at 798-799.

       Delivering the opinion of the Court, Justice Thomas went on to state:

       That this rule developed at common law is unsurprising in the light of
       the noneconomic rights that individuals had at that time. A contrary
       rule would have meant, in many cases, that there was no remedy at all
       for those rights, such as due process or voting rights, that were not
       readily reducible to monetary valuation. See D. Dobbs, Law of
       Remedies § 3.3(2) (3d ed. 2018) (nominal damages are often awarded
       for a right “not economic in character and for which no substantial
       non-pecuniary award is available”); see also Carey v. Piphus, 435 U.
       S. 247, 266-267 (1978) (awarding nominal damages for a violation of

                                          32
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 42 of 65




       procedural due process). By permitting plaintiffs to pursue nominal
       damages whenever they suffered a personal legal injury, the common
       law avoided the oddity of privileging small-dollar economic rights
       over important, but not easily quantifiable, nonpecuniary rights.
       [Emphasis added].

 Id. at 800.

       E.      Causation

       In its order of dismissal, the district court did not address this issue, having

 found that the allegations contained in the Plaintiffs’ complaints fell short of

 establishing an injury in fact. A §1983 claim requires a plaintiff to show both the

 existence of a federally-protected right and the deprivation of that right by a person

 acting under color of state law. 42 U.S.C. § 1983. Lugar v. Edmondson Oil Co.,

 Inc., 457 U.S. 922, 924 (1982). With regard to this second element of standing to

 make such a claim:

       [T]here must be a causal connection between the injury and the
       conduct complained of—the injury has to be “fairly. . . trace[able] to
       the challenged action of the defendant, and not . . . th[e] result [of] the
       independent action of some third party not before the court.”

 Lujan, 504 U.S at 560 (quoting Simon v. Eastern Ky. Welfare Rights Organization,
 426 U.S. 26, 41-42 (1976)).

       Suffice it say, Plaintiffs damages are directly traceable to the conduct of the

 Defendants and, although, different parties may have also been involved, the




                                           33
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 43 of 65




 causal connection is established through the averments, exhibits, reports and

 affidavits contained in the complaints, and other materials referenced therein.

       F.     Redressability

       The Plaintiffs have requested that damages be assessed against the

 Defendants. A jury decides the amount of money to award upon a finding of a

 constitutional right violation, which must be at least one dollar. That does not mean

 that the jury is limited to one dollar—but only that some damage must be awarded

 if the elements of the claims are satisfied by a preponderance of evidence.

 Plaintiffs request nominal damages as the minimum liability of the Defendants.

       Even then, a “request for nominal damages satisfies the redressability

 element of standing where a plaintiff’s claim is based on a completed violation of a

 legal right.” Uzuegbunam, 141 S.Ct. at 801-802.

       G.     Plaintiffs Are Only in the Pleading Stage

       The district court cited President Trump’s pre-election, legal challenge in the

 Western District of Pennsylvania concerning election guidance given by the

 Secretary of the Commonwealth regarding manned security near absentee drop

 boxes, performing signature comparisons for mail-in ballots, and a county-

 residency requirement for poll watchers. Donald J. Trump for President, Inc. v.

 Boockvar, 493 F. Supp.3d 331 (2020). There, then President Trump’s campaign


                                          34
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 44 of 65




 argued that “drop boxes allow for an unacceptable risk of voter fraud and ‘illegal

 delivery or ballot harvesting’ that, when it occurs, will ‘dilute’ the votes of all

 lawful voters who comply with the Election Code.” Id. at 359. The campaign also

 claimed that it would suffer an injury through the non-equal treatment or dilution

 of their legitimately cast votes by improperly verified absentee or mail-in ballots.

 In granting summary judgment on behalf of the defendants, the court stated:

       Defendants argue that the claimed injury of vote dilution caused by
       possible voter fraud here is too speculative to be concrete. The Court
       agrees. To establish a ‘concrete’ injury, Plaintiffs rely on a chain of
       theoretical events…The problem with this theory of harm is that this
       fraud hasn't yet occurred, and there is insufficient evidence that the harm
       is ‘certainly impending.’ To be clear, Plaintiffs need not establish actual
       fraud at this stage; but they must establish that fraud is ‘certainly
       impending,’ and not just a ‘possible future injury.’ [Emphasis added].

 Id. at 377.

       “This case is well past the pleading stage,” the Boockvar court noted,

 “Extensive fact and expert discovery are complete…and unlike on a motion to

 dismiss, on summary judgment, [plaintiffs] must come forward with proof of

 injury, taken as true, that will prove standing, including a concrete injury-in-fact.”

 Id. at 377.

       This case does not involve the risk of harm, but a completed constitutional

 violation. Further, this case was in the pleading stage at the time of the district



                                            35
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 45 of 65




 court’s dismissal. At the pleading stage, general factual allegations of injury

 resulting from the defendant’s conduct may suffice. Lujan, 504 U.S. at 561.

       The Boockvar court went on to state:

       [A] plaintiff can have standing to bring a voter-fraud claim, but the proof
       of injury there is evidence of actual fraud in the election and thus the
       suit will be brought after the election has occurred. [Emphasis added].

 Id.

       Further, as it is with every case cited by the district court, the Boockvar

 matter was not a request for damages against private persons engaged in state

 action. The case involved a constitutional challenge to Pennsylvania election laws,

 and requests for injunctive relief against the State:

       Indeed, ‘[c]ommon sense, as well as constitutional law, compels the
       conclusion’ that states must be free to engage in ‘substantial regulation
       of elections’ if ‘some sort of order, rather than chaos, is to accompany
       the democratic processes. Burdick v. Takushi, 504 U.S. 428, 433 (1992).

 Id. at 383.

       In response to a summary judgment motion, a plaintiff can no longer rest

 on such mere allegations, but must set forth by affidavit or other evidence

 specific facts. Com’rs of County of Arapahoe, Colorado, 633 F.3d 1022, 1025

 (10th Cir. 2011). This case, however, has yet to progress that far.




                                            36
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 46 of 65




       II.    The District Court Erred by Dismissing the Plaintiffs’
              Complaint for Lack of Subject Matter Jurisdiction

       A.     Standard of Review

       A dismissal for lack of subject matter jurisdiction under Fed.R.Civ.P.

 12(b)(1) is reviewed de novo. Trackwell v. United States, 472 F.3d 1242, 1243

 (10th Cir. 2007).

       B.     Lack of Subject Matter Jurisdiction

       Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of subject

 matter jurisdiction.” Dismissal under Rule 12(b)(1) is not a judgment on the merits

 of a plaintiff's case, but only a determination that the court lacks authority to

 adjudicate the matter. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994).

       A Rule 12(b)(1) motion to dismiss must be determined from the allegations

 of facts in the complaint, without regard to mere conclusory allegations of

 jurisdiction. Smith v. Plati, 258 F.3d 1167, 1174 (10th Cir. 2001). The burden of

 establishing subject matter jurisdiction is on the party asserting jurisdiction. Butler

 v. Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008).

       Generally, Rule 12(b)(1) motions to dismiss for lack of subject matter

 jurisdiction take two forms. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir.

 1995). First, a facial attack on the complaint's allegations as to subject matter

 jurisdiction questions the sufficiency of the complaint. In reviewing a facial attack

                                            37
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 47 of 65




 on the complaint, a district court must accept the allegations in the complaint as

 true. Paper, Allied-Indus., Chem. & Energy Workers Int'l Union v. Cont'l Carbon

 Co., 428 F.3d 1285, 1292 (10th Cir. 2005).

       Second, a party may go beyond allegations contained in the complaint and

 challenge the facts upon which subject matter jurisdiction depends. When

 reviewing a factual attack on subject matter jurisdiction, a district court may not

 presume the truthfulness of the complaint’s factual allegations. A court has wide

 discretion to allow affidavits, other documents, and a limited evidentiary hearing to

 resolve disputed jurisdictional facts under Rule 12(b)(1). In such instances, a

 court’s reference to evidence outside the pleadings does not convert the motion to a

 Rule 56 motion. Id. at 1002-03 (citations omitted).

       Different standards apply, however, to a dismissal based on lack of subject

 matter jurisdiction under Rule 12(b)(1), and a motion to dismiss for failure to state

 a claim under Rule 12(b)(6). As the Supreme Court explained in Bell v. Hood:

       Jurisdiction...is not defeated...by the possibility that the averments might
       fail to state a cause of action on which petitioners could actually recover.
       For it is well settled that the failure to state a proper cause of action calls
       for a judgment on the merits and not for a dismissal for want of
       jurisdiction. Whether the complaint states a cause of action on which
       relief could be granted is a question of law[,] and just as issues of fact[,]
       it must be decided after[,] and not before[,] the court has assumed
       jurisdiction over the controversy. If the court does later exercise its
       jurisdiction to determine that the allegations in the complaint do not state


                                            38
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 48 of 65




        a ground for relief, then dismissal of the case would be on the merits, not
        for want of jurisdiction.

 327 U.S. 678, 682 (1946).

        C.     Accepting Well Plead Facts as True

        In its order of dismissal, the district court stated:

        The decisive argument is that the Plaintiffs have not demonstrated a
        judicially cognizable interest or injury sufficient to grant them standing
        to sue. [Emphasis added].

 Ap. 1512.

        With that, the district court entertained only a facial challenge to the

 complaints, and did not consider evidence outside of the Plaintiffs’ complaints and

 pleadings. As clear, the district court applied an improper standard in evaluating

 the Plaintiffs’ claims, in that, it did not actually accept as true all of Plaintiffs’

 plausible allegations and draw all reasonable inferences in their favor.

        For example, the district court described Dominion as “a private supplier of

 election and voting technology,” Facebook as a “social media company,” and

 CTCL as “a non-profit organization dedicated to making elections more secure and

 inclusive.” Ap. 1506. In that regard, the district court refused to assess the

 Plaintiffs’ claims under a recognition that the Defendants are state actors. A §1983

 claim is only applicable to conduct occurring under color of law. Gallagher, 49 F.

 3d at 1447.

                                              39
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 49 of 65




          If the state delegates to a private party a function ‘traditionally
          exclusively reserved to the State,’ then the private party is necessarily
          a state actor.

 Id. at 1456 (quoting Jackson v. Metropolitan Edison, 419 U.S. 345, 352 (1974))
 (citing Edmonson v. Leesville Concrete Co., 500 U.S. 614 (1991)).

          Notably, election administration is one of the few required functions of a

 State:

          This test is difficult to satisfy. ‘While many functions have been
          traditionally performed by governments, very few have been
          ‘exclusively reserved to the State.’[Citation]. Nevertheless, the
          Supreme Court has found some functions to satisfy this test. These
          traditional state functions include administering elections of public
          officials. [Emphasis added].

 Id. (citing Terry v. Adams, 345 U.S. 461, 468-70 (1953)).

          With that, the status of the Plaintiffs as citizens of the United States that

 claim damage under the Act, as averred by their well pleaded facts, establish their

 standing. In the order of dismissal, the district court states:

          Plaintiffs misunderstand the nature of the standing inquiry. Standing is
          not something that is granted or denied by a court. A plaintiff has
          standing to sue because of the nature of the injury she has suffered and
          the circumstances which caused that injury… Here, by their own
          admission, Plaintiffs claimed injuries are no different than the supposed
          injuries experienced by all registered voters.

 Ap. 1528.

          Nowhere in the record do the Plaintiffs request that the district court bestow

 standing. The Plaintiff have standing, on their own. Further, Plaintiffs never

                                              40
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 50 of 65




 admitted that their injuries are no different than those suffered by all registered

 voters, except to express that others may be similarly situated across the country

 for purposes of establishing the class.

       D.       The Cases Relied Upon By the District Court Are Not
                Determinative Regarding the Standing of the Plaintiffs

       Citizens are prohibited from suing States for damages. U.S. Const., Art. XI.

 However, plaintiffs may sue government officials in their official capacity for

 prospective relief. In the line of cases cited by the district court, each one involved

 plaintiffs suing States, or their sub-divisions, for such relief.

       For example, in Wood v. Raffensperger, the 3rd Circuit affirmed the lower

 courts finding that plaintiff’s request for emergency injunctive relief was not

 justiciable. 981 F.3d 1307, 1313 (11th Cir. 2020). There, the plaintiff based his

 standing on his interest in ensuring that “only lawful ballots are counted.” Id. at

 1314. As the Court stated:

       Wood asserts only a generalized grievance. A particularized injury is
       one that effects the plaintiff in a personal and individual way…A
       generalized grievance is undifferentiated and common to all members of
       the public. (Citations and internal quotation marks omitted).

 Id. at 1314.

       The Court further noted:

       Wood moved for extraordinary relief. He asked that the district court
       take one of three steps: prohibit Georgia from certifying the results of

                                             41
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 51 of 65




       the November election; prevent it from certifying results that include
       ‘defective absentee ballots, regardless of whether said ballots were
       cured;’ or declare the entire election defective and order the state to fix
       the problems caused by the settlement agreement.

 Id. at 1312.

       The 3rd Circuit also found that that even “if Wood had standing, several of

 his requests for relief are barred by another jurisdictional defect: mootness.” Id. at

 1316. Georgia had “already certified its results.” Id. at 1317. “Based upon the

 posture of this appeal,” concluded the Court, “the challenged action is the denial of

 an emergency injunction against the certification of election results.” Id. at 1317.

       The district court’s reliance on Lance v. Coffman, 549 U.S. 437 (2007), is

 also misplaced. In Lance, the plaintiffs sued the Colorado Secretary of State, in his

 official capacity, challenging the state supreme court’s interpretation of a section

 of the Colorado Constitution. In finding the plaintiffs failed to establish standing,

 the United States Supreme Court, per curiam, held:

       [T]he problem with this allegation should be obvious: The only injury
       plaintiffs allege is that the law — specifically the Elections Clause —
       has not been followed. This injury is precisely the kind of
       undifferentiated, generalized grievance about the conduct of government
       that we have refused to countenance in the past. It is quite different from
       the sorts of injuries alleged by plaintiffs in voting rights cases where we
       have found standing.

 Id. at 1198.



                                           42
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 52 of 65




       There, Supreme Court identified a generalized grievance as “only the right,

 possessed by every citizen, to require that the Government be administered

 according to law and that the public moneys be not wasted.” Id. at 439 (quoting

 Fairchild v. Hughes, 258 U.S. 126, 129 (1922)).

       The district court misapplied this standard in finding, here, that the Plaintiffs

 “allege no particularized injury traceable to the conduct of Defendants, other than

 their general interest in seeing elections conducted fairly and their votes fairly

 counted.” Ap. 1530. However, this does not accurately reflect the Plaintiffs’

 claims, nor their request for retrospective damages.

       Similarly, the recent Supreme Court’s denial of the State of Texas’ attempt

 to file a bill of complaint challenging the election procedures of several States is

 not a justification for finding the Plaintiffs, here, have not suffered a particularized,

 personal injury. Texas v. Pennsylvania, 141 S.Ct. 1230 (2020) (finding that “Texas

 ha[d] not demonstrated a judicially cognizable interest in the manner in which

 another State conducts its elections.”) There, again, the Supreme Court was not

 asked to examine the claims of natural persons against state actors for damages.

 The State of Texas was requesting that the Supreme Court, among other things,

 declare that the Defendant States administered the 2020 Presidential election in

 violation of the Electors Clause and the Fourteenth Amendment, and that any


                                            43
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 53 of 65




 electoral college votes casts by electors appointed by these States are similarly in

 violation of the Constitution. Texas further requested that the Supreme Court

 enjoin the Defendant States’ use of the 2020 election results to appoint presidential

 electors, authorize a special election, and enjoin those States certifying presidential

 electors, pending further order of the Court.

       In its order of dismissal, the district court also referenced the dismissal of

 several cases brought by former Assistant U.S. Attorney General, Sidney Powell,

 Esq., and others, some of the contents of which were referenced in the Plaintiffs’

 complaints. See Bowyer v. Ducey, Civ. No. 20-cv-2321, 2020 WL 7238261 (D.

 Ariz. December 9, 2020); King v. Whitmer, Civ. No. 20-cv-13134, 2020 WL

 7134198 (E.D. Mich. December 7, 2020); and Feehan v. Wisconsin Elections

 Commissions, 506 F.Supp.3d 596 (E.D. Wis. December 9, 2020).

       In those cases, the plaintiffs filed complaints against government officials in

 their official capacity. Generally, “States enjoy sovereign immunity from suits

 under the Eleventh Amendment.” Muscogee (Creek) Nation v. Pruitt, 669 F.3d

 1159, 1166 (10th Cir. 2012). However, “a plaintiff may bring suit against individual

 state officers acting in their official capacity if the complaint alleges an ongoing

 violation of federal law and the plaintiff seeks prospective relief.” Id. See also Ex

 Parte Young, 209 U.S. 123, 155-56 (1908).


                                           44
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 54 of 65




          As such, courts treat those cases as suits against the States themselves. See

 Hafer v. Melo, 52 U.S. 21, 25 (1991) (“Suits against state officials in their official

 capacity…should be treated as suits against the State.”). See also Kentucky v.

 Graham, 473 U.S. 159, 165-66 (1985). Accordingly, the above referenced cases

 were suits against sovereign States, and the requested prospective relief proves that

 point.

          As the King court noted in its order denying the plaintiffs’ request for

 emergency declaratory judgment and injunctive relief:

          The general rule is that a suit is against the sovereign if the judgment
          sought would expend itself on the public treasury or domain, or interfere
          with the public administration, or if the effect of the judgment would be
          to restrain the Government from acting, or to compel it to act.
          [Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101, n.11
          (1984)] (quoting Dugan v. Rank, 372 U.S. 609, 620 (1963)) (internal
          quotation marks omitted).

 King, supra, ECF No. 62, Pg ID 3302.

          The King court found Ex Parte Young did not apply to state law claims

 against state officials. Id. at Pg ID 3304 (citing Pennhurst, 465 U.S. at 106 (“A

 federal court’s grant of relief against state officials on the basis of state law,

 whether prospective or retroactive, does not vindicate the supreme authority of

 federal law. On the contrary, it is difficult to think of a greater intrusion on state




                                             45
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 55 of 65




 sovereignty than when a federal court instructs state officials on how to conform

 their conduct to state law.”))

       Further, the King court correctly noted that a preliminary injunction is “an

 extraordinary remedy that may only be awarded upon a clear showing that the

 plaintiff is entitled to such relief.” Id. at Pg ID 3300 (citing Winter v. Nat. Res. Def.

 Council, Inc., 555 U.S. 7, 22 (2008)). In King, the plaintiffs lacked standing, the

 defendants were immune, the matter was moot, laches and abstention applied, and

 the plaintiffs did not establish a likelihood of success on the merits.

       There, the plaintiffs were requesting a federal district court to, inter alia,

 decertify the election results of that particular State and order Defendants “to

 transmit certified election results that state that President Donald Trump is the

 winner of the election.” King, supra, ECF No. 6 at pg ID 955; ECF No. 7 at pg ID

 1847. The King court described the relief sought as “stunning in its scope and

 breathtaking in its reach.” King, supra, at p. 2.

       Although those cases may have been doomed from the start, the information

 contained in those matters, in the form of affidavits and expert reports, formed the




                                            46
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 56 of 65




 basis for some of the averments in this case.8 Discernibly, the dismissal of those

 cases did not render that evidence incredible as a matter of law.

        Plus, a “preliminary injunction is an extraordinary and drastic remedy, one

 that should not be granted unless the movant, by a clear showing, carries the

 burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per

 curiam). A plaintiff who seeks a preliminary injunctive relief must make a clear

 showing of irreparable injury, and a clear showing of likely of success on the

 merits. See Townley v. Miller, 722 F.3d 1128, 1133 (9th Cir. 2013) (“At the

 preliminary injunction stage, plaintiffs must make a clear showing of each element

 of standing.”).

        In ruling upon a motion to dismiss for lack of subject matter jurisdiction, the

 district court must accept as true all material allegations of the complaint related to

 Article III standing. Warth, 422 U.S. at 501. When a plaintiff is seeking a

 preliminary injunction, much more is needed. In that context, a plaintiff cannot

 simply make allegations in his complaint and demand that the courts accept them

 as true.




 8
   The Plaintiffs fared no better in the Supreme Court, which denied their writ of
 certiorari before judgment to the U.S. Court of Appeals for the Sixth Circuit. King
 v. Whitmer, 141 S.Ct. 1449 (2021).

                                           47
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 57 of 65




       In Texas Voters Alliance v. Dallas County, before the 2020 Presidential

 election, a voters’ group and other citizens, again, filed for prospective relief to

 enjoin four Texas counties from receiving grants from CTCL. 495 F. Supp.3d 441,

 449 (E.D. Tex. Oct 10, 2020). As in the cases noted above, the Texas Voters

 Alliance court was faced with a request for preliminary injunction. In relying upon

 the decision, however, the district court, here, stated that the allegations made in

 Texas Voters Alliance were “similar to the allegations made in this case [in] that by

 accepting or using CTCL private federal election grants, Texas counties acted ultra

 vires.” Ap. 1519. Plaintiffs in this case made no such accusation. Their complaint

 is against CTCL, directly, for its conduct across the country, which ultimately did

 result in the Plaintiffs’ rights being substantially burdened by the foreseeable result

 of its conduct, as outlined in the complaints—not another complaint regarding

 completely different parties, dissimilar issues and different standards of proof

 during the pleading stage.

       There, as in many of the cases above, the Texas Voters Alliance court found

 the injury claimed was an “undifferentiated, generalized grievance about the

 conduct of government,” and that “merely alleging that the grants may influence

 the election result and lead to possible disenfranchisement is not an injury-in-fact.”

 [Emphasis added]. Id. at 552.


                                            48
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 58 of 65




       Specifically, the Texas Voters Alliance court found that the plaintiffs were

 “not claiming their right to vote is being disadvantaged.” Id. at 452-453. “Plaintiffs

 are merely alleging that this wider access may lead to a result with which they

 disagree.” Id. at 453.

       In Iowa Voter Alliance v. Black Hawk County, the Northern District of Iowa

 dismissed a similar lawsuit also brought by a local voter’s group and other citizens,

 seeking to “prevent the named counties from using the CTCL grants to help fund

 the election.” C20-2078-LTS. 2021 WL 276700 (N.D. Iowa January 27, 2021).

 After the plaintiffs were denied a temporary restraining order before the election,

 the plaintiffs amended their complaint for a declaratory judgment that the named

 counties’ use of the grants violated federal and state law, and for an injunction

 preventing them from using CTCL, or other private grants, in the future.

       Predictably, the Iowa Voter Alliance court likewise determined that the

 plaintiffs did not have standing, as the plaintiffs, there, “failed to allege facts

 showing that the counties actions resulted in a concrete and particularized injury to

 their right to vote or to their rights under the Fourteenth and Ninth Amendments.”

 Id. at *7. “Instead, they have done no more than assert generalized grievances

 against government conduct of which they do not approve.” Id.




                                             49
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 59 of 65




       Here, CTCL is the state actor, under the circumstances of this case. Yet,

 none of the Defendants are government. The Defendants don’t govern the

 Plaintiffs, nor do they have any legislative, judicial or executive power. Because of

 that, they don’t have immunity from suit under the Eleventh Amendment. Under

 the Act, they are persons acting under color of official authority.

       III.   The District Court Erred by Denying the Plaintiffs’ Motion to
              Amend Their Complaint as Futile

       A.     Standard of Review

       The district court has discretion when considering whether to allow a

 plaintiff to amend her complaint. First City Bank, N.A. v. Air Capitol Aircraft

 Sales, Inc., 820 F.2d 1127, 1132 (10th Cir. 1987). Thus, the district court’s denial

 of the Plaintiffs’ motion to amend their complaint as futile is reviewed for abuse of

 discretion. Bauchman v. West High School, 132 F.3d 542, 559 (10th Cir. 1987).

 Courts will not overturn a decision absent such abuse. Id.

       B.     The District Court Abused Its Discretion

       Leave to amend “shall be freely given when justice so requires.”

 Fed.R.Civ.P. 15(a). Refusing leave to amend is generally only justified upon a

 showing of undue delay, undue prejudice to the opposing party, bad faith or

 dilatory motive, failure to cure deficiencies by amendments previously allowed, or



                                           50
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 60 of 65




 futility of amendment. Castleglen, Inc. v. Resolution Trust Corp., 984 F.2d 1571,

 1585 (10th Cir.1993) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

        The test is whether the proposed amendments, as supported by the affidavits

 or other evidence, cure the deficiencies in the original complaint. See, e.g.,

 Mountain View Pharmacy v. Laboratories, 630 F.2d 1383 (10th Cir. 1980)(court of

 appeals gave plaintiffs benefit of any supporting allegations contained in sworn

 factual certificate submitted with the amended complaint when evaluating motion

 for leave to amend).

        Although the modern pleading requirements are quite liberal, a plaintiff must

 do more than cite relevant language to state a claim for relief. Mountain View

 Pharmacy, 630 F.2d at 1387. A plaintiff must allege sufficient facts to support a

 cause of action under the law. Conclusory allegations that the defendant violated

 those laws are insufficient. Id. (citing Klebanow v. New York Produce Exch., 344

 F.2d 294, 299 (2d Cir. 1965)). See also TV Communications Network v. Turner

 Network, 964 F. 2d 1022, 1028 (10th Cir. 1992).

        Plaintiffs sought to amend their complaint primarily to add additional factual

 allegations, as significantly more was known at the time of the amendment, than

 when Plaintiffs filed their initial Complaint—not to mention the addition of 152

 Plaintiffs.


                                           51
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 61 of 65




      Noting the district court’s ruling that, “if the amendment was allowed, the

 proposed Amended Complaint would nevertheless be subject to dismissal for lack

 of standing,” the same issues as argued above apply to this issue, as well. Except,

 the Amended Complaint was filed by 160 Plaintiffs from 38 States, and

 additionally included claims against Zuckerberg, Facebook, CTCL and others for

 violations of 18 U.S.C. §1962(c)—enterprise racketeering (RICO).

      As before, the district court never accepted the factual allegations in the

 Amended Complaint as true. Instead, the district court misread the recently decided

 Uzuegbunam decision as only instructive with regard to the “redressability”

 element of standing. Ap. 1512. As the Plaintiffs have argued throughout, however,

 “every violation of a right imports damage.” Uzuegbunam, 141 S.Ct. at 802. Here,

 the rights of all the Plaintiffs were violated by the state action of the Defendants.

 Those completed violations imported damage.

      The district court ruled, “Nothing in the proposed Amended Complaint

 changes the standing analysis.” Accordingly, the district abused its discretion by

 denying the Plaintiffs’ motion to amend on the grounds of futility. If the stated

 reasons for a denial of a request to amend “are incorrect as a matter of law, the

 district court will be found to have abused its discretion” in dismissing a claim.

 Grossman v. Novell, Inc., 120 F. 3d 1112, 1126 (10th Cir. 1997).


                                            52
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 62 of 65




                                    CONCLUSION

       For the reasons stated herein, the Plaintiffs requests that this Court reverse

 the district court’s order granting dismissal of their case, and further requests that

 this matter be reinstated with instructions to the district court to allow the Plaintiffs

 to amend their complaint, pursuant to Rule 15, and, considering the dismissal of

 certain parties and claims since the filing of the Amended Complaint, to grant

 reasonable leave to allow the Plaintiff’s to amend their complaint, again, if

 necessary, consistent with this Court’s ruling.

       Respectfully submitted on September, 18, 2021, by:

                                         s/ Gary D. Fielder
                                         Gary D. Fielder, #19757
                                         LAW OFFICE OF GARY D. FIELDER
                                         1444 Stuart St.
                                         Denver, CO 80204
                                         (303) 650-1505 Fax: (303) 650-1705
                                         e-mail: gary@fielderlaw.net

                                         Attorney for the Plaintiffs




                                            53
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 63 of 65




                       ORAL ARGUMENT STATEMENT

       Per 10th Cir. R. 28.2(C)(4), Plaintiff - Appellee requests oral argument to

 permit the Court to explore the important factual and legal issues in the case.




                                          54
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 64 of 65




                       CERTIFICATE OF COMPLIANCE

       As required by Fed. R. Ap. P. 32(a)(7)(C), I certify that this brief is

 proportionally spaced and contains 12,063 words. I relied on my word processor

 and its Word software to obtain this count. I certify that the information on this

 form is true and correct to the best of my knowledge and belief formed after a

 reasonable inquiry.

                                                s/ Gary D. Fielder
                                                Gary D. Fielder, #19757




                                           55
Case 1:20-cv-03747-NRN Document 155 Filed 09/18/21 USDC Colorado Page 65 of 65




                        CERTIFICATE OF SERVICE

         I hereby certify that I have on this 18th day of September, 2021, I
 electronically filed the foregoing APPELLANT’S OPENING BRIEF with the
 Clerk of Court using the CM/ECF system which will send notification of such
 filing to the following e-mail addresses:



                                            s/ Gary D. Fielder
                                            Gary D. Fielder, #19757




                                       56
